


Exhibit 10.2
        
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendatory Agreement”) is dated
February 8, 2013, between NATIONAL PENN BANCSHARES, INC., a Pennsylvania
business corporation (“NPB”), NATIONAL PENN BANK, a national banking association
(“Bank”), and MICHAEL J. HUGHES (“Executive”).
 
BACKGROUND
 
1.    NPB, the Bank and Executive entered into a certain Employment Agreement
dated August 12, 2009, pursuant to which the Executive became employed by NPB
and the Bank as Chief Financial Officer of NPB and Senior Executive Vice
President of the Bank (the “Agreement”).
 
2.  The Company, Bank and Executive desire to amend the Agreement as hereinafter
set forth.


AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Executive agree to amend the
Agreement as follows:
 
1.  Amendment.   Section 8(a) of the Agreement is hereby deleted in its entirety
and replaced with the following:


(a)     If a Change in Control (as defined in Section 8(b)) shall occur during
the time this Agreement is in effect, and if within twenty-four (24) months
after the effective date of the Change in Control, there shall be:


(i)     Any involuntary termination of Executive's employment (other than for
Cause (as defined in Section 12(a));


(ii)     Any reduction in Executive's title, responsibilities or authority,
including such title, responsibilities or authority as such may be increased
from time to time;


(iii)    Any reduction in Executive's base salary (as defined in Section 8(d))
in effect immediately prior to a Change in Control, or any failure to provide
Executive with benefits at least as favorable as those enjoyed by Executive
under any of the pension, life insurance, medical, health and accident,
disability or other employee plans of NPB or an Affiliate (as defined in Section
8(c)) in which Executive participated immediately prior to a Change in Control,
or the taking of any action that would materially reduce any of such
compensation or benefits in effect at the time of the Change in Control, unless
such reduction relates to a reduction applicable to all employees generally;


(iv)     Any reassignment of Executive beyond a thirty (30) mile commute by
automobile from either Boyertown or Lancaster, Pennsylvania; or


(v)     Any requirement that Executive travel in performance of his duties on
behalf of NPB or an Affiliate for a greater period of time during any year than
was required of Executive during the year preceding the year in which the Change
in Control occurred (each of the foregoing, a “Triggering Event”);






--------------------------------------------------------------------------------




Then, at the option of Executive, exercisable by Executive within twenty-four
(24) months of the occurrence of any Triggering Event, Executive may resign from
employment (or, if involuntarily terminated, give notice of intention to collect
benefits hereunder) by delivering a notice in writing to NPB, in which case
Executive shall be entitled to (1) a lump sum cash severance payment equal to
200% of the sum of Executive's Base Salary in effect immediately prior to the
Change in Control and the Executive's Average Annual Bonus (as defined below),
which Employer shall pay to Executive within fifteen (15) days of Executive's
termination of employment, and to (2) continuation of the benefits set forth in
Section 7(a) and 7(b) for two (2) years from and after the date of termination
of employment. The term of this Agreement shall end on the date of Executive's
termination of employment under this Section. For purposes of this Section,
“Average Annual Bonus” means the average of the annual incentive compensation
bonuses earned by Executive pursuant to Section 6 of this Agreement for either
the three completed fiscal years immediately preceding the fiscal year in which
the termination occurs, or for such lesser number of fiscal years completed
after 2010 that immediately precede the fiscal year in which the termination
occurs, whichever is applicable.


2.  Ratification. As amended hereby, the Agreement is hereby ratified, confirmed
and approved.
 
3.  Governing Law. This Amendatory Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania. 


















[SIGNATURE PAGE TO FOLLOW]
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written. 






NATIONAL PENN BANCSHARES, INC.
 
NATIONAL PENN BANK
 
 
 
 
 
By:
/s/ Scott V. Fainor
 
By:
/s/ Scott V. Fainor
Name:
Scott V. Fainor
 
Name:
Scott V. Fainor
Title:
President & Chief Executive Officer
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
Witness:
/s/ H. Anderson Ellsworth
 
/s/ Michael J. Hughes
 
 
 
Michael J. Hughes

 
























[SIGNATURE PAGE TO AMENDMENT TO EMPLOYMENT AGREEMENT - MICHAEL J. HUGHES]




